    Case 2:20-cv-11331 Document 2-1 Filed 12/16/20 Page 1 of 9 Page ID #:14




                                  EXHIBIT A

    Photograph                                 Date of            Registration
                                               Registration       Number
1                                              January 11, 2011   VA 1-756-486




2                                              January 11, 2011   VA 1-756-486




3                                              January 11, 2011   VA 1-756-486




4                                              January 11, 2011   VA 1-756-486
    Case 2:20-cv-11331 Document 2-1 Filed 12/16/20 Page 2 of 9 Page ID #:15




5                                              January 11, 2011   VA 1-756-486




6                                              January 11, 2011   VA 1-756-486




7                                              January 11, 2011   VA 1-756-486




8                                              January 11, 2011   VA 1-756-486
      Case 2:20-cv-11331 Document 2-1 Filed 12/16/20 Page 3 of 9 Page ID #:16




9                                                January 11, 2011   VA 1-756-486




10.                                              January 11, 2011   VA 1-756-486




11.                                              January 11, 2011   VA 1-756-486




12.                                              January 11, 2011   VA 1-756-486
      Case 2:20-cv-11331 Document 2-1 Filed 12/16/20 Page 4 of 9 Page ID #:17




13.                                              January 11, 2011   VA 1-756-486




14.                                              April 12, 2012     VA 1-824-931




15.                                              April 12, 2012     VA 1-824-931




16.                                              April 12, 2012     VA 1-824-931
      Case 2:20-cv-11331 Document 2-1 Filed 12/16/20 Page 5 of 9 Page ID #:18




17.                                              April 12, 2012    VA 1-824-931




18.                                              April 12, 2012    VA 1-824-931




19.                                              April 12, 2012    VA 1-824-931




20.                                              April 12, 2012    VA 1-824-931




21.                                              April 12, 2012    VA 1-824-931
      Case 2:20-cv-11331 Document 2-1 Filed 12/16/20 Page 6 of 9 Page ID #:19




22.                                              April 12, 2012       VA 1-824-931




23.                                              April 12, 2012       VA 1-824-931




24.                                              April 12, 2012       VA 1-824-931




25.                                              September 16, 2013   VA 1-882-735
      Case 2:20-cv-11331 Document 2-1 Filed 12/16/20 Page 7 of 9 Page ID #:20




26.                                              September 16, 2013   VA 1-882-735




27.                                              September 16, 2013   VA 1-882-735




28.                                              September 16, 2013   VA 1-882-735




29.                                              September 16, 2013   VA 1-882-735
      Case 2:20-cv-11331 Document 2-1 Filed 12/16/20 Page 8 of 9 Page ID #:21




30.                                              January 3, 2018      VA 2-084-316




31.                                              September 16, 2013   VA 1-882-735




32.                                              September 16, 2013   VA 1-882-735




33.                                              October 29, 2009     VA 1-699-819




34.                                              October 29, 2009     VA 1-699-819
      Case 2:20-cv-11331 Document 2-1 Filed 12/16/20 Page 9 of 9 Page ID #:22




35.                                              January 5, 2015    VA 1-943-909




36.                                              January 5, 2015    VA 1-943-909




37.                                              January 18, 2017   VA 2-036-648
